Citation Nr: 1740310	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to May 2001 and from November 2001 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In July 2016, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the same July 2016 decision, the Board issued a decision denying the Veteran's claim for service connection for a low back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2017, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

The Veteran's appeal originally included claims for service connection for a left knee disability, service connection for vertigo, and service connection for tinnitus.  In a September 2016 rating decision, the RO granted service connection for all three of these disabilities, effective the date the Veteran's claim was received.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for a left knee disability, service connection for vertigo, and service connection for tinnitus.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Following the issuance of the supplemental statement of the case in September 2016, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R.  § 20.1304(c).

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's right knee disability was caused or aggravated by military service. 

2.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's right shoulder disability was caused or aggravated by service.

3.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that sleep apnea was caused or aggravated by service.


CONCLUSION OF LAW

1.  The criteria for establishing service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014& 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014 & 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014 & 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a current right knee disability, right shoulder disability, and sleep apnea that was caused by or had its onset in service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service Connection for a Right Knee Disability

Osteoarthritis and a meniscal tear of the right knee were diagnosed at a September 2016 VA examination.  No other right knee disabilities were diagnosed during the course of the appeal or shortly before the Veteran filed the claim on appeal.  Thus, the remaining question is whether the right knee arthritis or meniscal tear is related to the Veteran's military service.  

In service, the Veteran sought treatment in November 1996 for right knee pain with a history of injury while running three days earlier.  That evening, while trying to climb stairs, the knee started to buckle.  The service doctor stated the history was suggestive of a lateral meniscal injury of the right knee, but the physical examination was not strongly supportive.  Physical therapy was recommended for a possible meniscal injury.  

The Veteran testified that he injured his knee around the 1996-97 period, playing intramural basketball.  He fell and another player also fell landing on the back of the right knee.  Another serviceman, K. R., and the Veteran's former service supervisor, K. S., confirmed the Veteran's basketball injury and subsequent knee pain.  

In August 2002, the Veteran had just left active service but entered the United States Air Force Reserves.  He received a commissioning examination and did not report any injuries, disorders, or symptoms and examination of the right knee was normal.  The Veteran testified, however, that due to the knee and other physical limitations, he did not receive the commission.  

In May 2007, in a Reserve Health Assessment, the Veteran was noted to have right knee pain.  

In August 2007, the Veteran sought treatment for his knee reporting an accident in 2000.  An MRI revealing what appeared to be degenerative medial meniscal tear and some underlying chondromalacia.

In February 2008, the Veteran underwent a right arthroscopy with a partial medial meniscectomy, medial chondroplasty and resection of plica band.

In March 2013, X-rays showed early joint space narrowing of the medial and patellofemoral joints along with other findings resulting in a diagnosis of early osteoarthritis with recurrent symptoms over the past six months.  

In October 2013, the Veteran's private orthopedic surgeon, Dr. J. D., issued an opinion letter.  With respect to the right knee, he sustained an. injury in the right knee around 1997 playing basketball for his Air Force squadron intramural team.  He was diagnosed with a sprain but continued to have significant symptoms of catching, locking, pain, and swelling. The pain became unbearable in 2007, which resulted in diagnosis of a medial meniscus tear and the subsequent arthroscopy.  He did gradually feel somewhat better but over the last couple of years, the symptoms worsened.  He now had advanced osteoarthritis.  Dr. D. was confident the injury was service related.   

In February 2016, it was noted the Veteran still experienced symptoms of the right knee due to osteoarthritis. 
  
A VA examiner in September 2016 was asked to determine whether the Veteran had a right knee disability related to service.  The Veteran had bilateral osteoarthritis and a right meniscal tear. The right knee, though contused in service, revealed normal exam at that time with no continuity of symptoms until 10 years later.  

In November 2016, Dr. J. D. issued a new opinion letter after reviewing the Veteran's service treatment and VA records and concluded that it is likely as not that Veteran injured his right knee in service and continues to see Dr. D currently for symptoms from the same injury.  Dr. D noted the Veteran had a diagnosis in service of a probable torn meniscus but did not undergo an MRI.  Instead he was treated symptomatically.  The pain continued, however, until in 2007, when he had surgery of a partial medial meniscectomy.  He had some temporary relief but the symptoms returned and as noted, Dr. D diagnosed advanced osteoarthritis in March 2013.  

After a review of the evidence, the Board notes that there is positive and negative medical evidence that relates the Veteran's current disability, residuals of a partial torn medial meniscus of the right knee, status post meniscectomy with osteoarthritis.  The VA examiner relied upon a lack of continuity of symptoms until 10 years after separation, when the Veteran had surgery.  Dr. J.D., however, noted the Veteran's medical providers in service suspected a partial meniscus tear, but it was not confirmed until 2007.  A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran and the other lay evidence all establish the Veteran continued to experience pain and other symptoms such as locking after the injury.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

After weighing the evidence, the Board gives more weight to the opinion of Dr. D. over the September 2016 VA examiner.  It does not appear the VA examiner considered the Veteran's entire history.  While the service medical providers did not confirm a diagnosis of a torn meniscus, they suspected it.  The VA examiner did not account for or discuss that a torn meniscus was later found and surgically repaired in 2007.  Further, the VA examiner did not take into consideration the lay evidence that the Veteran had continued pain and other symptoms, instead relying on the lack of documentation of continuing treatment.  VA law does not require medical documentation to corroborate a veteran's lay evidence of continuing symptoms.  Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Dr. D., however, relied upon the suspicion of a meniscus tear in service with the other competent evidence to conclude the Veteran's current knee disability resulted from the inservice injury, whether it occurred from running or playing basketball.  

The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability, residuals of a partial torn medial meniscus of the right knee, status post meniscectomy with osteoarthritis, is due to service and is granted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for a Right Shoulder Disability

During service, in April 1990, the Veteran injured his right shoulder while lifting weights.  He sought treatment and was diagnosed with a shoulder subluxation.  An X-ray revealed humeral head changes consistent with Hill Sachs type injury. Both K. R., another serviceman, and the Veteran's former service supervisor, K. S., recalled that the Veteran often complained of shoulder pain when doing physical activities.  

In May 2002, the right upper extremity was noted as normal with no complaints of shoulder problems.

In August 2002, the Veteran had just left active service but had a United States Air Force Reserves commissioning examination.  He did not report any right shoulder separation or symptoms and examination of the shoulder was normal.

In September 2005 and May 2007, in Reserve Health Assessments, the Veteran was noted to have right shoulder pain due to a history of a right shoulder injury in 1990 while lifting weights but with no restrictions.  

A 2007 X-ray demonstrated acromioclavicular arthritis.

Dr. J. D evaluated the right shoulder in October 2013.  He noted the Veteran's history of injury during weightlifting with diagnosis of an acromioclavicular joint separation.  Dr. D stated this is not a typical injury associated with weightlifting.  Dr. D felt the Veteran's right shoulder disability was service related.  It most likely was not a shoulder separation but an injury to the rotator cuff or the cartilaginous labrum.  

In February 2016, The Veteran's private orthopedic surgeon, Dr. J. D. noted the Veteran's shoulder bothered him for many years now and first hurt it when he was in the military.  Dr. D stated the symptoms have worsened again and seemed to predominate in the anterior and lateral shoulder.  X-rays did not reveal any evidence of glenohumeral arthritis or significant subacromial space changes and Dr. D suspected a rotator cuff tear.

A February 2016 MRI of the right shoulder demonstrated acromioclavicular joint mild -moderate degenerative joint disease, a type I acromion, mild rotator cuff tendinosis without a tear and mild long biceps tendinosis, and finally, mucinous degeneration and articular surface fraying of the superior through anterior labrum with no focal chondral defect.  

A VA examiner in September 2016 was asked to determine whether the Veteran had a right shoulder disability related to service.  The examiner diagnosed shoulder impingement syndrome and rotator cuff tendonitis, both diagnosed in 2016, as well as bicipital tendonitis diagnosed in 2013.  Acromioclavicular joint osteoarthritis was diagnosed in 2007 and a glenohumeral joint dislocation was diagnosed in 1990.  

The VA examiner noted the Veteran did have a right shoulder subluxation early in service without evidence of continuity of symptoms or recurrence as 2002 and 2005 examinations indicated no restrictions.  The current findings on MRI of tendinosis are a result of progressive degeneration with time in presence of acromioclavicular arthritis which is not commonly thought of as a direct result of an isolated, remote, nonrecurrent subluxation.  Therefore these findings are less likely than not incurred in or caused by the inservice shoulder injury occurring 26 years earlier. 

In November 2016, Dr. J. D. issued a new opinion letter after reviewing the Veteran's service treatment and VA records and concluded that it is likely as not that the Veteran injured his right shoulder in service and he continues to see Dr. D currently for symptoms from the same injury.  The Veteran was diagnosed in service with an acromioclavicular joint separation but physical therapy did not help and the Veteran had ongoing symptoms.  

The Board notes that the Veteran has had several diagnoses involving his right shoulder.  The in-service injury resulted in a diagnosis of a right acromioclavicular joint separation or dislocation.  He has been diagnosed more recently with acromioclavicular arthritis, shoulder impingement syndrome, rotator cuff tenonitis and bicipital tenonitis.  The opinion of the VA examiner only explains that a shoulder separation in service does not result in arthritis and tenonitis.  Stated another way, the examiner did not discuss whether the arthritis and tendonitis also occurred as a result of the same injury.  It does not preclude the Veteran having additional injuries as a result of the weight lifting accident.  Dr. D. noted that a separation is not a typical injury resulting from weight lifting but indicated an injury to the rotator cuff is more common.  As a result, he has concluded that the Veteran suffered a rotator cuff injury from the service accident.  

Thus, there is competent medical evidence on the nexus question in favor of the claim and against the claim.  The same set of facts has resulted in contradictory conclusions.  Accordingly, the Board finds that there is an approximate balance of positive and negative evidence.  Accordingly, the Board finds the evidence in equipoise as to whether the Veteran has more than one shoulder disability and therefore finds he has a current disability is related to service.   

The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability, right shoulder arthritis with rotator cuff tendonitis and bicipital tendonitis, is due to service and is granted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Sleep Apnea

The Veteran asserts he has sleep apnea with onset in service.  He underwent a series of tests between 1998 and 2001 for various symptoms.  One complaint that he had is he would awaken with what he calls "adrenaline bursts."  His family doctor had him tested for sleep apnea because the "adrenaline bursts" actually resulted from the Veteran gagging or stopped breathing in sleep causing his head to pound when he awoke.  He now needs to use a C-PAP machine.  He never had a sleep study in service.  

Service treatment records reflect that in February 1999, the Veteran complained of frequent attacks of fear, shortness of breath, chest pain, and tingling in his hands and feet.  He was seen twice in the emergency room for these symptoms.  The attacks had been occurring daily for 5 months.  The diagnosis was panic attacks.

In March 1999, the Veteran sought treatment for dizziness, pounding heart, and tingling all over related to the duties related to his prior position, which appears to be related to intelligence gathering and processing.  Once he transferred from that position to a new one earlier that month, the Veteran did not experience any more attacks.  Before transferring to a new position, the attacks occurred daily.  The diagnosis was panic attacks, situation related.  It was recommended that he not go back to the prior situation.

Later that year, in October and September 1999, the Veteran was evaluated for vertigo, but it was noted he did not follow the classical pattern of vertigo.  The Veteran reported the symptoms started in February 1999 including what he described as an adrenaline rush or adrenaline burst.  

In October 2007, the Veteran underwent a nocturnal polysomnogram and was diagnosed with obstructive sleep apnea.  

In October 2013, the Veteran sought treatment for his sleep apnea because his original C-pap needed to be replaced.  The physician, Dr. T. R. noted a history from the Veteran of a longstanding history of loud snoring, witnessed apneas, and daytime sleepiness.  He also noted the Veteran's history in service of "adrenaline bursts," waking up with a racing heart and blood rushing to his fingers and toes.  The Veteran was diagnosed with anxiety and dysequilibrium.  No polysomnogram occurred in service.  The doctor reviewed the service treatment records as well as the statements of the Veteran's wife and fellow servicemen.  He diagnosed mild to moderate obstructive sleep apnea syndrome with significant daytime hypersomnia and nocturnal panic attacks.  It was Dr. R's professional opinion that the sleep apnea symptoms he treated are consistent with the Veteran's symptoms in service.  

In October 2013, the Veteran's spouse, K. R., another serviceman who roomed with the Veteran, and the Veteran's service supervisor all reports stated that the Veteran has snored, stopped breathing, choked, and is restless and wakes up at night. After separation, the Veteran's wife convinced the Veteran to have a sleep study test.  Since being diagnosed with sleep apnea, the Veteran has used a C-PAP machine with success.    

In August 2016, a VA examiner concluded that it was less likely than not that the Veteran's obstructive sleep apnea resulted from or had its onset in service.  The examiner noted the Veteran, his wife and others noted sleep disturbance episodes, with symptoms that were consistent with obstructive sleep apnea.  The examiner noted the Veteran was obese as of October 2007 and it is well-known clinically that obesity is the overwhelming number one cause of obstructive sleep apnea.  In addition, the Veteran snored which is commonplace in adult males, not specific for obstructive sleep apnea, and is well-known clinically to be routinely associated with periodic snoring interruptions.  

In the examiner's opinion, the Veteran's obstructive sleep apnea had a post-service onset due to post-service obesity, not service.  He noted the Veteran's lay evidence of observed symptoms of such severity that they thought he was episodically dying of a "heart attack" and rushed him to the ER several times.  The examiner stated that observed symptoms, such as choking, would have been expected to be reported to the Veteran's military medical providers.  Likewise, the military providers would then be expected to record the symptoms, had they been told of such life-threatening apneic episodes, and that they would not ignore these symptoms, considering obstructive sleep apnea as a possible cause.  Instead, the examiner concluded the ER visits were totally consistent with stress induced panic attacks which resolved once the Veteran was removed from his stressful military duties, noting additional treatment in February and March 1999 where the Veteran was directly diagnosed and treated for anxiety and/or panic attacks.  

In December 2016, Dr. T. R. issued a new letter stating the Veteran's symptoms in service, including waking up with a racing heart and "adrenaline burst" are at least as likely as not the same sleep apnea symptoms as the Veteran's current symptoms.  Snoring and daytime sleepiness is well controlled with the C-Pap machine.  The nocturnal panic attacks have ceased.  He still has dizziness and light headedness, which stems from his separate vertigo disorder.  Dr. R was confident that this sleep apnea condition is service related.

In this instance, there is no dispute the Veteran has sleep apnea. The Veteran's sleep apnea was diagnosed in a 2007 polysomnogram, which was a sleep study.  The diagnosis was obstructive sleep apnea syndrome. 

The Board notes that the VA examiner has concluded that obstructive sleep apnea is less likely than not is caused by or arose out of service.  The VA expert noted the Veteran's lay evidence and concluded the symptoms during service observed by his wife and others and his experiences did not arise to the level of sleep apnea.  On the other hand, the Veteran's treating physician reached the opposite conclusion upon looking at the same evidence and has concluded that those symptoms were a part of the Veteran's sleep apnea and it has resulted from service.  The evidence need only be in equipoise, not that it needs to be clearly determined whether a disability was caused by service.  38 C.F.R. § 3.303 (a).  See also Wise v. Shinseki, 26 Vet. App. 517 (2014) (medical literature discussing a link between a disability and another disability or service did not have to be established to the point of being generally accepted in the scientific community; Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that the extent to which a theory is accepted in the scientific community is a factor that the Board may use in evaluating scientific evidence but in a merits adjudication, the evidence need only reach equipoise).  

Thus, there is competent medical evidence on the nexus question in favor of the claim and against the claim.  Here, as already noted, the significant facts are not disputed, that is, evidence of a diagnosis of sleep apnea.  The Veteran also has presented a long standing history of symptoms such as snoring and stopped breathing occurring in and since service.  The same set of facts, however, has resulted in contradictory conclusions.  Accordingly, the Board finds that there is an approximate balance of positive and negative evidence.

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current sleep apnea disability is related to, caused by, or aggravated by the Veteran's service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted. 

As the issues of service connection for a right knee disability, service connection for a right shoulder disability, and service connection for sleep apnea are resolved in the Veteran's favor, the only matters disposed of in this decision, further discussion here of compliance with the duty to notify and the duty to assist with regard to the claims is not necessary.

ORDER

Entitlement to service connection for residuals of a partial torn medial meniscus of the right knee, status post meniscectomy with osteoarthritis is granted.   

Entitlement to service connection for right shoulder disability, right shoulder arthritis with rotator cuff tendonitis and bicipital tendonitis, is granted.

Entitlement to service connection for sleep apnea is granted.

REMAND

As noted above, the Court granted the Joint Motion for a Remand in March 2017, directing the Board to consider whether the Veteran should receive a VA examination as part of the duty to assist for the Veteran's claim for service connection for a low back disorder.  

The Veteran testified that in service, he injured his back when he fell directly on it while stationed in Germany.  He currently has back pain, which he stated has existed since the accident and has progressively worsened.  In February 2016, the Veteran sought treatment for pain in the coccyx area after a recent fall and X-rays showed evidence of a prior fracture.

There has not been a VA examination to determine whether the Veteran's back disability is related to service.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether any back disabilities are present and to ascertain the relationship to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA back examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a back disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


